oO wa AN Dn nA &- WY VY

mo ANA Dn va &- W NO KF CO UO WODBnaANn Dn a &_ WY NO KF OC

Case 2:19-cv-00581-KJM-AC Document 33 Filed 12/29/20 Page 1 of 2

RICHARD E. QUINTILONE II (SBN 200995)
JEFFREY T. GREEN (SBN 330065)
QUINTILONE & ASSOCIATES

22974 El Toro Road, Suite 100

Lake Forest, CA 92630

Tel.: (949) 458-9675

Fax: (949) 458-9679

req(@quintlaw.com; jte@quintlaw.com

Attorneys for Plaintiff, JENNIFER WARD and SACORA BESABE, on behalf of themselves and all
others similarly situated

THOMAS E. GEIDT (SBN 80955)
KACIE L. ZANASSI (SBN 294242)
GBG LLP

601 MONTGOMERY ST., STE. 1150
SAN FRANCISCO, CA 94111

Tel.: (415) 603-5003

Fax.: (415) 840-7210
tomgeidt@gbegllp.com;

kaciezanassimanisco@ebellp.com

 

Attorney for Defendant, SUTTER VALLEY HOSPITALS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

JENNIFER WARD, an individual, SACORA Case No.: 2:19-CV-00581-KJM-AC
BESABE, an individual, on behalf of CLASS ACTION
themselves and all others similarly situated, Assigned For All Purposes To:

Plaintiff, Hon. Kimberly J. Mueller

vs ORDER ON JOINT STIPULATION
. AND REQUEST TO MODIFY

SUTTER VALLEY HOSPITALS, a California | SCHEDULING ORDER
corporation; and DOES 1 through 100, [Filed Concurrently with Joint Stipulation. ]
inclusive,

Defendants.

Complaint Filed: February 13, 2019

 

 

-l-

 

 

 

ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
88740405.1

 
oO moa AN Dn rn &_ WY VY

No NY NY NY NY NY NY DY Ow
Doan ANY Dn vA &- W NY KF Oo VO DB nAN Dr & WY NY KF O&O

Case 2:19-cv-00581-KJM-AC Document 33 Filed 12/29/20 Page 2 of 2

ORDER
The Court has reviewed the Parties’ Joint Stipulation and Request to Modify the Scheduling
Order in this matter. Good cause having been shown, the Court herby ORDERS, pursuant to the

Stipulation, that:

1. The deadline for Plaintiff to file her class and/or collective certification motions is
rescheduled from January 31, 2021 to April 21, 2021;

2. The deadline for Defendant to oppose the certification motions is rescheduled from
March 12, 2021 to June 23, 2021:

3. The deadline for Plaintiff to file her reply papers on the certification motions is
rescheduled from April 23, 2021 to July 22, 2021;

4. The hearing on the certification motions is rescheduled from May 21, 2020 to
August 27, 2021, at 10:00 AM; and

5. The discovery cutoff deadline for pre-certification discovery is extended from
December 11, 2021 to March 21, 2021 solely to permit the completion of Plaintiff's pending
deposition notices and discovery requests, in accordance with the Parties’ accompanying Joint
Stipulation filed herewith, unless the Parties stipulate and agree otherwise.

6. Pursuant to their Stipulation, the Parties’ FLSA tolling agreement shall be extended
from January 13, 2021 to April 21, 2021, on the same terms and conditions as their existing tolling

agreement.

IT IS SO ORDERED.

Dated: December 28, 2020 li) Eww nl 0S

CHIEF UNITED STATES DISTRICT JUDGE

 

 

-2-

 

 

 

ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
88740405.1

 
